DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2020, September 3, 2020, October 5, 2021 and January 5, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (U.S. Patent Publication 2018/0143403) in view of Sogoh et al (U.S. Patent Number 8,295,694).
With regard to independent claim 1, although Tseng et al teaches an optical imaging system (Figure 1) comprising: a reflective member comprising a reflective surface configured to change an optical path of light (Figure 1, element 191): a first lens (Figure 1, element 110) having positive refractive power (Tables 1 and 9, focal length data for Lens 1), a second lens (Figure 1, element 120) having negative refractive power (Tables 1 and 9, focal length data for Lens 2); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); and a fifth lens (Figure 1, element 150), wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 1, elements 110, 120, 130, 140 and 150 are disposed closer to the image sensor, element 180, than element 191), Tseng et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.2 mm and 0.3 mm with respect to an amount of shake of 1.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 2, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression 0.1 < L1S1/f < 1, as defined (Tables 1 and 9, Curvature Radius data Surface 4 and f).
With regard to dependent claim 3, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression -2.0 < (L1S1+L1S2)/(L1S1-L1S2) < -0.1, as defined (Tables 1 and 9, Curvature Radius data for Surface 4 and 5).
With regard to dependent claim 6, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression 0.1 < f/f1 < 5.0, as defined (Tables 1 and 9, focal length data for f and Lens 1).
With regard to dependent claim 7, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression -1.0 < f/f3 < -01, as defined (Table 9, focal length data for f and Lens 3).
With regard to dependent claim 8, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression -1.0 < f/f4 < -0.1, as defined (Table 1, focal length data for f and Lens 4).
With regard to dependent claim 10, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression 0.5 < BFL/TTL < 0.7, as defined (page 7, paragraphs [0110]-[0115] and page 14, paragraph [0161]).
With regard to dependent claim 11, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression 1.8 < TTL/(2*IMG HT) < 2.2, as defined page 7, paragraphs [0110]-[0115] and page 14, paragraph [0161]).
With regard to dependent claim 12, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression 0.8 < TTL/f < 1.1, as defined (page 7, paragraphs [0110]-[0115] and page 14, paragraph [0161]).
With regard to dependent claim 13, Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tseng et al further teaches such an optical imaging system satisfying the conditional expression f1/|f23| < 1.0, as defined (Tables 1 and 9, focal length data for Lens 1, Lens 2 and Lens 3).
With regard to dependent claim 14, although Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach wherein the distance moved is between 0.1 mm and 0.2 mm with respect to an amount of shake of 0.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 15, although Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach wherein the distance moved is between 0.35 mm and 0.45 mm with respect to an amount of shake of 1.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 16, although Tseng et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach wherein the distance moved is between 0.5 mm and 0.6 mm with respect to an amount of shake of 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to independent claim 17, although Tseng et al teaches an optical imaging system (Figure 1) comprising: a reflective member configured to change an optical path of light (Figure 1, element P): a first lens (Figure 1, element 110), a second lens (Figure 1, element 120); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); a fifth lens (Figure 1, element 150); and image sensor (Figure 1, element 170) wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 1, elements 110, 120, 130, 140 and 150 are disposed closer to the image sensor, element 170, than element P), Tseng et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.13 mm and 0.523 mm with respect to an amount of shake between 0.5° and 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).

Claims 1-3, 6, 9, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (U.S. Patent Publication 2021/0018725) in view of Sogoh et al (U.S. Patent Number 8,295,694).
With regard to independent claim 1, although Hsu et al teaches an optical imaging system (Figure 17) comprising: a reflective member comprising a reflective surface configured to change an optical path of light (Figure 17, element REF): a first lens (Figure 17, element 910) having positive refractive power (Table 17, focal length data for Lens 1), a second lens (Figure 17, element 920) having negative refractive power (Table 19, focal length data for Lens 2); a third lens (Figure 17, element 930); a fourth lens (Figure 17, element 940); and a fifth lens (Figure 17, element 950), wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 17, elements 910, 920, 930, 940 and 950 are disposed closer to the image sensor, element 970, than element REF), Hsu et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.2 mm and 0.3 mm with respect to an amount of shake of 1.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 2, Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsu et al further teaches such an optical imaging system satisfying the conditional expression 0.1 < L1S1/f < 1, as defined (Table 17, Curvature Radius data Surface 4 and f).
With regard to dependent claim 3, Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Hsu et al further teaches such an optical imaging system satisfying the conditional expression -2.0 < (L1S1+L1S2)/(L1S1-L1S2) < -0.1, as defined (Table 17, Curvature Radius data for Surface 4 and 5).
With regard to dependent claim 6, Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsu et al further teaches such an optical imaging system satisfying the conditional expression 0.1 < f/f1 < 5.0, as defined (Table 17, focal length data for f and Lens 1).
With regard to dependent claim 9, Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsu et al further teaches such an optical imaging system satisfying the conditional expression 0.1 < f/f5 < 2.0, as defined (Table 17, focal length data for f and Lens 5).
With regard to dependent claim 10, Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsu et al further teaches such an optical imaging system satisfying the conditional expression 0.5 < BFL/TTL < 0.7, as defined (Table 17, Thickness data).
With regard to dependent claim 12, Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsu et al further teaches such an optical imaging system satisfying the conditional expression 0.8 < TTL/f < 1.1, as defined (Table 17, f and Thickness data).
With regard to dependent claim 13, Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsu et al further teaches such an optical imaging system satisfying the conditional expression f1/|f23| < 1.0, as defined (Table 7, Focal Length data for Lens 1, Lens 2 and Lens 3).
With regard to dependent claim 14, although Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach wherein the distance moved is between 0.1 mm and 0.2 mm with respect to an amount of shake of 0.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 15, although Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach wherein the distance moved is between 0.35 mm and 0.45 mm with respect to an amount of shake of 1.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 16, although Hsu et al in view of Sogoh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach wherein the distance moved is between 0.5 mm and 0.6 mm with respect to an amount of shake of 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to independent claim 17, although Hsu et al teaches an optical imaging system (Figure 17) comprising: a reflective member configured to change an optical path of light (Figure 17, element REF): a first lens (Figure 17, element 910), a second lens (Figure 17, element 920); a third lens (Figure 17, element 930); a fourth lens (Figure 17, element 940); and a fifth lens (Figure 17, element 950); and image sensor (Figure 17, element 990), wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 17, elements 910, 920, 930, 940 and 950 are disposed closer to the image sensor, element 970, than element REF), Hsu et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.13 mm and 0.523 mm with respect to an amount of shake between 0.5° and 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical imaging system comprising: a reflective member comprising a reflective surface configured to change an optical path of light: a first lens having positive refractive power, a second lens having negative refractive power; a third lens; a fourth lens; and a fifth lens, wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake, the prior art fails to teach such an optical imaging system simultaneously satisfying the conditional expression -2.0 < L3S2/f < -0.1, as defined and claimed in dependent claim 4.
With regard to dependent claim 5, claim 5 is allowable as it depends, directly or indirectly, from dependent claim 4 and therefore inherits all of the limitations of the claim from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
13 July 2022